Bartley, C. J.
The writ of certiorari being abolished by the •264] ^code of civil procedure, a final judgment or order in proceedings under the act for the maintenance and support of Ilegitímate ■children, must be reviewed on petition in error, instead of certiorari.
The provision of the code excepting from its operation proceedings under the bastardy act, has reference to proceedings under ■that act strictly, and not to proceedings to review them on error.
An order in the progress of a suit, and before judgment, to bo final and lay the foundation for petition in error, must be such as •determines the action and prevents a judgment.

Dismissed at the cost of plaintiff in certiorari.

Swan, Brinkerhoee, Bowen, and Scott, JJ., concurred. ’